Mr. Justice Scott delivered the opinion of the court: To warrant the action of the superior court in denying the motion for a directed verdict as the case was presented in that court it was necessary that there should be evidence in the record tending to prove, first, that the turn-table was defectively constructed and that such defective construction was the proximate cause of appellee’s injury; second, that the- appellant had knowledge of,-or in the exercise of ordinary care would have had knowledge of, the defect; third, that appellee did not know of the defect and did not have equal opportunities with the appellant of knowing of it, or if he did have knowledge of the physical condition.of the turn-table, and therefore had knowledge of the defect which created the danger, that he did not know, and was not chargeable with knowledge of, the danger resulting from the existence of the defect. These propositions are so well established in this State that it is no longer necessary to cite authorities in support of them. If appellee had knowledge of the defect, then, in determining whether he had or should have had knowledge of the accompanying danger, it is proper to take into consideration his youth, immaturity and inexperience, in so far as they appear from the evidence. It is to the third proposition that the argument of appellant is directed. Appellee testified that on the morning succeeding the first night that he was at work on this turntable he observed the openings between the ties. He worked there altogether ten nights. Between the time when he first observed these openings and the night upon which he was hurt he worked there eight successive nights,—a total of ninety-six hours. The place was lighted by electricity, so that one could see almost as plainly as in the daytime. The door of the house or shanty covering the machinery, which was on the turn-table, was on the side of the building next the track, a boarded space intervening between the door and the rail. Twenty-five or thirty engines passed over the table during each twelve hours, or at the rate of one engine about eve.ry twenty-five minutes. Whenever an engine approached the turn-table with the tender foremost, which is said to have been frequently, it was necessary for appellee to pass from the boarded space in front of the door of the shanty directly across the track onto the planks which lay immediately alongside the rail on the other side of the track from the shanty, and after signaling the hostler in charge of the engine he would cross directly back to the door of the shanty. He must have made this crossing to and fro many times each night, and he therefore became entirely familiar with the construction and physical condition of the turntable, and knew, as well as any man could know, of the existence of the openings between the ties. They were before him almost constantly during.his working hours. Hé could scarcely step out of the door of the shanty without seeing them. The defect in the brake lever with which he had to work is without significance, except that on account of that defect he was directed to do his work in the manner in which he did do it, viz., when he was on the side of the table opposite the building and the hostler had received his signal to move the engine upon the table, appellee would then cross immediately over the table for the purpose of holding the lever while the engine was coming upon the turn-table. Save for the necessity of crossing the table in order to reach the lever quickly, he could, after signaling the hostler, have walked off the end- of the turn-table toward the engine, crossed the track on which the engine was approaching and then walked upon the table again on the right side, and thus have avoided passing over the track on the turn-table after giving the signal. Having knowledge of the manner in which the turn-table was constructed, can it be said that the evidence tends to show that he did not have, and was not chargeable with knowledge and appreciation of, the accompanying danger ? By his counsel appellee says: “It was a question of fact for the jury and the Appellate Court whether the inexperienced appellee, in the absence of warning, appreciated that his foot might slip down between the ties; that if it did so it might not readily come out, and that this might occur just as an engine was approaching.” Great stress is placed by the attorneys for appellee upon the fact that he was without experience in the railroad business. It required no knowledge of the business of railroading to understand and appreciate the danger to which the appellee was exposed by reason of the spaces between the ties on the turn-table. In so far as that particular defect was concerned, the construction of the turn-table was exceedingly simple. The ties rested upon steel girders, which they crossed at right angles. There was an open space below. The spaces between the ties varied in width from two and one-half to four inches: Any youth twenty years of age, with or without experience in railroading, possessed of ordinary intelligence, would know that there was danger of his foot slipping into one of the wider spaces while he was crossing the table and getting so caught or fastened that he would have difficulty in removing it. Any intelligent person who had observed engines passing over the turn-table would know that if his foot slipped into one of those openings and he had difficulty in removing it, an engine in passing over the turn-table might crush him before he could get out of the way. ' In this connection it is argued that little reliance can ordinarily be placed upon the. estimate of a witness as to distance; that the faculty of close observation of objects is largely a gift, much stronger in some persons than in others, and that for this reason it cannot be presumed that the appellee correctly gauged the exact width of the openings between the ties. It may be that it should not be presumed that he could state the exact width of these openings in inches, but it seems to us that his observation of these openings as he passed back and forth across them for eight nights .in succession must have shown him, by comparison, that some of them were as wide or wider, and some of them were narrower, than the shoes which he was wearing. ' We do not think there is any evidence in this record that indicates any incapacity of the appellee, by reason of ignorance, immaturity or inexperience, to fully understand and fully appreciate the danger to which he.was exposed by reason of the uncovered spaces between the ties. He was in the twenty-first year of his age and of ordinary intelligence. He had worked several yearg in occupations where he was necessarily brought in contact with machinery and various mechanical devices, which must have given him some general knowledge of the necessity of exercising caution for his personal safety in using machinery or appliances of like kind. In Montgomery Coal Co. v. Barringer, 218 Ill. 327, in discussing the proposition that in order to charge the employee with the assumption of the risk it must appear not only that he had knowledge of the defect, but also that he knew and appreciated the accompanying danger, it was said: “All persons of mature years and ordinary experience, and endowed with their natural faculties, must be held to understand the ordinary laws of nature, such as that water will run down hill, a falling body will strike the ground, etc., and it must be presumed, when such persons have knowledge of obvious defects in appliances or places with or in which they are engaged in performing ordinary labor and with which they are entirely familiar, they will also comprehend the natural and probable results which will follow ■from á use of such appliance or from working in such place.” We think the law so stated must be applied here. The danger now under consideration was, that in crossing over the track after signaling the hostler the passer’s foot would slip into a space between the ties and be there caught and held in such manner that he could not. withdraw it before an engine came upon him. It required only knowledge of the simplest rules of nature to understand and appreciate the risk of injury. The evidence does not tend to show that appellee lacked that knowledge. It is true that he encountered this danger by doing his work in the manner in which he was ordered to do it by Coffman, who originally employed him. In crossing the table at the time he received the injury, however, he did not act upon an order given him at that time, so it cannot be said that he encountered the danger in acting, without time for reflection, upon an order given by' his superior. He crossed in accordance with an order directing him to dó his work by a certain method. That order had been given him many days before-. The duties which he undertook to perform required, as he knew, that he cross the track frequently every night. The danger to which he was exposed in so crossing was therefore one of which he had knowledge and which he assumed. The jury should have been instructed to return a verdict for defendant. The judgment of the Appellate Court and the judgment of the superior court will be reversed, and the cause will be remanded to the superior court for further proceedings consistent with the views herein expressed.. Reversed and remanded.